SOTOMAYOR, Circuit Judge,
concurring.
I agree with Judge Walker’s opinion in affirming the district court’s contempt sanction, but I write separately to articulate my belief that the eighteen-month maximum duration imposed on a civil contempt sanction by the Recalcitrant Witness Statute should be a presumptive benchmark for all civil contempt incarcerations. A sanction lasting more than four times the congressional benchmark for *114such punishments is so extreme that, as Judge Walker rightly directs, the district court should undertake soon to revisit whether Armstrong’s imprisonment has slipped into the impermissible terrain of a punitive sanction.
The Supreme Court has made clear that “[d]ue process requires that the nature and duration of commitment bear some reasonable relation to the purpose for which the individual is committed.” Jackson v. Indiana, 406 U.S. 715, 738, 92 S.Ct. 1845, 32 L.Ed.2d 435 (1972). In the context of civil contempt, the Supreme Court has also made clear that, at some point, an imprisoned contemnor must be released: “It is everywhere admitted that even if he is committed, he will not be held in jail forever if he does not comply. His denial of possession is given credit after demonstration that a period in prison does not produce the goods.” Maggio v. Zeitz, 333 U.S. 56, 76, 68 S.Ct. 401, 92 L.Ed. 476 (1948). Yet while “the due process test is easily formulated, the point at which coercive imprisonment actually ceases to be coercive and essentially becomes punitive is not readily discernible.” In re Grand Jury Investigation (Joseph Braun), 600 F.2d 420, 425 (3d Cir.1979) (“Braun”).
This Court has joined the Third Circuit in holding that the Recalcitrant Witness statute’s eighteen-month limit on incarceration for civil contempt represents Congress’s carefully-considered attempt to find the line between coercive and punitive detention. See Simkin v. United States, 715 F.2d 34, 37 (2d Cir.1983). In Braun, the Third Circuit wrote,
Congress has, in effect, addressed essentially the same problem that courts must tackle under a due process analysis, and has thereby filled the void that existed under prior practice, where there was a possibility that unconscionable, indeterminate periods of confinement might be imposed for civil contempt. It has not been suggested that Congress’s resolution of the problem is unreasonable, and it would therefore appear to be inappropriate for the judiciary to substitute its judgment for that of the legislative body by undertaking as a routine matter to draw finer lines than Congress has already drawn between coercive and punitive periods of confinement.
Id. at 427. We endorsed this view in Simkin, and credited the eighteen-month time limit as an effort in congressional line-drawing and a presumptive outer bound for civil contempt sanctions. We held “that in the absence of unusual circumstances,” it would be inappropriate for a reviewing court “to conclude, as a matter of due process, that a civil contempt sanction has lost its coercive impact at some point prior to the eighteen-month period prescribed as a maximum by Congress.” Id. This due process presumption should work in the opposite direction, as well: Except in unusual circumstances, a civil contempt sanction longer than eighteen months should be presumed to be punitive.
My discussion of Simkin and Braun is by no means meant to suggest that the Recalcitrant Witness Statute’s eighteen-month limit is a statutory maximum binding on the district court’s exercise of its inherent contempt power. As noted above, I believe that the Recalcitrant Witness Statute’s eighteen-month limit represents Congress’s best effort to articulate a benchmark where one is “not readily discernible.” Braun, 600 F.2d at 425. I see nothing in the legislative history or the case law suggesting that Congress’s determination of what length of incarceration for contempt comports with due process is limited to § 1826 or to the specific class of contemptuous conduct it covers. This presumptive benchmark places no constraint *115on the inherent contempt powers of the court, but it should not lightly be ignored.
Two years ago, we found that the district court did not abuse its discretion by finding that Armstrong’s continued incarceration serves a coercive purpose. See SEC v. Armstrong, 88 Fed.Appx. 460 (2d Cir.2004) (unpublished opinion). But two years have passed, and Armstrong has since pled guilty to conspiracy to commit securities fraud; as Judge Walker has directed, the district court ought now, once again, to hold an evidentiary hearing to ensure that Armstrong’s incarceration remains coercive, not punitive, and that it holds the potential eventually to compel his compliance with the court order. Where, as here, the incarceration is nearly four times the length of the congressional benchmark, the showing of unusual circumstances should become more demanding.
Judge Walker’s opinion relies on Maggio v. Zeitz, 333 U.S. 56, 76, 68 S.Ct. 401, 92 L.Ed. 476 (1948), to support its holding that Armstrong’s incarceration does not violate due process, and draws guidance in its interpretation of Maggio from Chadwick v. Janecka, 312 F.3d 597 (3d Cir.2002), in which then-Judge Alito interpreted the Supreme Court’s statement in Maggio as articulating “an inference that may be drawn under most circumstances when a contemnor, despite long confinement, fails to comply with an order.” Id. at 611. In most cases, Judge Alito continued, “after a certain period, the inference that the contemnor is unable to comply becomes overwhelming.” Id. Judge Walker’s opinion holds that Armstrong’s case falls outside the scope of Maggio because here, “the value of the concealed property is relevant to the extent that it would lead the contemnor to conclude that the risk of continued incarceration is worth the potential benefit of securing both his freedom and the concealed property.” Supra 111. While we afford the district court “virtually unreviewable discretion both as to the procedure [it] will use to reach [its] conclusion, and as to the merits of [its] conclusion,” Simkin, 715 F.2d at 38, in its imposition of contempt sanctions, we still require that the district court adequately assess the possibility that Armstrong’s detention does not, and will not, have a coercive purpose, and is now simply punishment for his refusal to cooperate. The value of the concealed property is only one factor among many that ought to be considered in determining whether unusual circumstances exist to justify a detention lasting longer than eighteen months.
It bears noting that Chadwick applies only to those situations in which the length of a contemnor’s incarceration gives rise to an inference that he or she is incapable of complying with the court’s order. This case presents a different scenario: Here, Armstrong has given us no reason to believe that he is not in possession of the property, other than his own testimony which the district court did not believe. He may not be incapable of complying with the court’s order, or rather, he simply chooses not to do so, most likely out of sheer greed. Whether the contemnor’s failure to comply with the court’s order is attributable to inability or resolute unwillingness, there is a limit to how long he or she can be incarcerated when such a sanction has no coercive power. Armstrong’s refusal to comply shares with a journalist’s refusal to name her source an unwillingness that, at some point, becomes so steadfast that incarceration cannot be regarded as exerting any coercive effect. At that point, the sanction becomes punitive, and the government or the district court must resort to other measures to secure their desired result.
*116I do not dispute the assertion made in Judge Walker’s opinion that the Recalcitrant Witness Statute and its eighteen-month cap on incarceration for contempt were likely meant to cover a particular category of contemnors whose willingness to go to jail rather than comply with a court order is “in the service of some useful and socially worthwhile principle.” Supra 112. But for the purposes of divining the line between coercive and punitive sanctions, I believe that inability to perform and resolute unwillingness to perform must, at some point, be treated similarly. Armstrong has rightfully been sanctioned for his obduracy. But his compliance is seemingly not forthcoming. After nearly seven years, a question arises as to whether any amount of jail time will compel him to produce the goods he undoubtedly possesses. At some point, the district court must turn to the other tools at its disposal both for securing the return of the property allegedly in Armstrong’s possession and for punishing him for stealing and keeping it. For example, the government is, of course, free to initiate a criminal contempt proceeding against Armstrong, and if he is convicted, the court is free to impose a lengthy sentence of definite duration. The court could also include a restitution order in Armstrong’s sentence, which could result in further punishment if Armstrong refuses to comply with it.
Judge Walker’s opinion suggests that there is no discernible outer bound on a court’s inherent power to detain a contem-nor indefinitely. Indeed, the question of whether such indefinite detention is within a court’s inherent power is not before this Court, and I write to underscore my belief that Judge Walker’s opinion should not be construed to license such indefinite detention. The district court’s finding that Armstrong is motivated solely by greed is not enough to justify disregard for due process. Courts must exercise caution in their use of the contempt power and must recognize when it has reached the limits of its utility. The Fifth Amendment provides the final constraint on incarceration for civil contempt, and I encourage the district court to be vigilant in policing the boundary-line between the coercive and the punitive.